                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                  CASE NO. CR18-0224-JCC
10                               Plaintiff,                     ORDER
11           v.

12   JOSHUA DYLAN BROOKS,

13                               Defendant.
14

15           This matter comes before the Court on Defendant’s unopposed motion to continue the
16   trial date and the pretrial motions deadline (Dkt. No. 43). Defendant has filed a speedy trial
17   waiver up to September 10, 2019. (Dkt. No. 44.) Having considered Defendant’s motion and
18   speedy trial waiver, the Court FINDS:
19           1.      The ends of justice will best be served by a continuance, and the ends of justice
20   outweigh the best interests of the public and Defendant in any speedier trial, as set forth in 18
21   U.S.C. § 3161(h)(7)(A); and
22           2.      Failure to grant a continuance would likely result in the miscarriage of justice, as
23   set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
24           3.      The case is sufficiently complex that it is unreasonable to expect adequate
25   preparation for pretrial proceedings or the trial itself within the current trial schedule, as set forth
26   in 18 U.S.C. § 3161(h)(7)(B)(ii); and


     ORDER
     CR18-0224-JCC
     PAGE - 1
 1          4.       Taking into account the exercise of due diligence, a failure to grant a continuance

 2   in this case would deny defense counsel reasonable time necessary for effective preparation due

 3   to counsel’s need for more time to review the evidence, consider possible defenses, and gather

 4   evidence material to the defense, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv).

 5          For the foregoing reasons, Defendant’s motion to continue trial (Dkt. No. 43) is

 6   GRANTED. It is therefore ORDERED that the trial date be CONTINUED from April 8, 2019 to

 7   August 19, 2019 at 9:30 a.m., and that the time between the date of this order and the new trial

 8   date is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A),
 9   3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). Any pretrial motions shall be filed no later than July
10   11, 2019.
11          DATED this 14th day of March 2019.




                                                           A
12

13

14
                                                           John C. Coughenour
15                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0224-JCC
     PAGE - 2
